DISMISS and Opinion Filed September 18, 2020




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00712-CV

                        MARIA ALMAZAN, Appellant
                                  V.
                        STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F10-62697-J

                        MEMORANDUM OPINION
                 Before Justices Molberg, Carlyle, and Browning
                           Opinion by Justice Molberg
      Before the Court is the parties’ agreed motion to dismiss the appeal. Pursuant

to Texas Rule of Appellate Procedure 42.1(a)(2), we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                              /Ken Molberg//
200712f.p05                                   KEN MOLBERG
                                              JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

MARIA ALMAZAN, Appellant                    On Appeal from the Criminal District
                                            Court No. 2, Dallas County, Texas
No. 05-20-00712-CV         V.               Trial Court Cause No. F10-62697-J.
                                            Opinion delivered by Justice
STATE OF TEXAS, Appellee                    Molberg. Justices Carlyle and
                                            Browning participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 18th day of September, 2020.




                                      –2–